IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00016-CR

RANDALL CULPEPPER,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 220th District Court
                             Bosque County, Texas
                            Trial Court No. CR-14202


                          MEMORANDUM OPINION

      Randall Culpepper was convicted on November 19, 2012.            He attempted to

appeal his conviction by presenting a Motion for Extension of Time to File a Notice of

Appeal and a Notice of Appeal which were filed in this Court on January 16, 2013. By

letter dated January 22, 2013, the Clerk of this Court notified Culpepper that the appeal

was subject to dismissal because Culpepper’s motion for extension of time to file the

notice of appeal was untimely. TEX. R. APP. P. 44.3; 26.3. By the same letter, the Clerk

warned Culpepper that, unless any party filed a response showing why we should not
dismiss the appeal within 14 days of the letter, the appeal would be dismissed for want

of jurisdiction. Culpepper filed a response stating that he intended to perfect an appeal

and that a dismissal would frustrate the interest of justice.

       We may extend the time to file a notice of appeal if, within 15 days after the

deadline for filing the notice of appeal, a party files a notice of appeal in the trial court

and files a motion with the appellate court complying with Rule 10.5(b). TEX. R. APP. P.

26.3. Because the Court had been informed that no motion for new trial was filed, the

deadline to file Culpepper’s notice of appeal with the trial court was December 19, 2012.

Id. 26.2. Thus, the motion for extension of time to file a notice of appeal was due to be

filed with this Court by January 3, 2013. Id. 26.3. It was not filed until January 16, 2013.

Further, to take advantage of a motion for extension of time to file a notice of appeal,

the notice of appeal was also to be filed with the trial court by January 3, 2013. Id. A

notice of appeal was not filed with the trial court by that date.

       This Court has no jurisdiction over an appeal where the notice of appeal is

untimely. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If an appeal is not

timely perfected, a court of appeals does not obtain jurisdiction to address the merits of

the appeal and can take no action other than to dismiss the appeal. Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).

       Accordingly, we dismiss the appeal. Culpepper’s motion for extension of time to

file an appeal is dismissed as moot.


                                          TOM GRAY
                                          Chief Justice

Culpepper v. State                                                                     Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 14, 2013
Do not publish
[CR25]




Culpepper v. State                              Page 3